         Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

     FRANK DIBLASI,
          Plaintiff,                                      No. 3:20cv566 (MPS)
          v.
     SMITH & NEPHEW, INC. and HEREAUS,
     INC.,
          Defendants.

                             RULING ON MOTION TO DISMISS

        Frank DiBlasi brings this product liability action under Conn. Gen. Statutes § 52-572m, et

seq. against Smith & Nephew, Inc. alleging that its artificial knee joint was defective, and against

Hereaus, Inc., a component supplier. Smith & Nephew moves to dismiss the complaint for failure

to state a claim under Fed. R. Civ. R. 12(b)(6).1 (ECF No. 20.) For the reasons that follow, the

motion is GRANTED IN PART and DENIED IN PART.

I.      BACKGROUND

        The following facts are drawn from DiBlasi's amended complaint, ECF No. 16, and are

accepted as true for the purpose of this motion.

        Smith & Nephew is engaged in the manufacture, sale, and distribution of artificial knee

joints used in knee replacement procedures. ECF No. 16 at ¶ 3. Heraeus manufactures the cement

used with Smith & Nephew's knee joints. Id. at ¶ 5. In 2014, DiBlasi underwent total knee

replacement surgery in which a knee joint manufactured by Smith & Nephew was implanted. Id.

at ¶¶ 7 - 8. In 2018, DiBlasi noticed a prominent, firm object under the skin of his right knee

causing clicking and pain. Id. at ¶ 11. His surgeon determined that DiBlasi had a "loosening of



1
  The Court also considered Smith & Nephew's prior brief, ECF No. 13, which the defendant
incorporates by reference, and its supplemental memorandum. ECF No. 21.
         Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 2 of 10




his patella femoral component." Id. at ¶ 12. DiBlasi subsequently was diagnosed with "right knee

prosthetic MRSA infection of the right knee." Id. at ¶ 13. He underwent a total knee excision of

the infected implant, irrigation, and debridement, and revision with temporary prosthesis. Id. at

¶ 14. About a month later, he underwent a second total knee replacement, removing the temporary

prosthesis. Id. at ¶ 15.

        Smith & Nephew advertises that its knee replacement implants last longer than other

similar devices. Id. at ¶ 19. Its knee replacement implants are made with oxidized zirconium

rather than cobalt or titanium, which are more commonly used in such replacement devices. 2 Id.

at ¶ 20. The FDA recalled thousands of Smith & Nephew defective knee joints.3 Id. at ¶ 25. After

the recall, Smith & Nephew continued to misrepresent the fitness of its knee joints and failed to

warn prospective end users. Id. at ¶ 26.

II.     LEGAL STANDARD

        In deciding a motion to dismiss under Fed. R. Civ. P. 12(b)(6), the Court must determine

whether the plaintiff has alleged “enough facts to state a claim to relief that is plausible on its face.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the Court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009). The

Court accepts as true all of the complaint's factual allegations when evaluating a motion to dismiss,

id., and “must draw all reasonable inferences in favor of the non-moving party,” Vietnam Ass'n for




2
  Smith & Nephew contests this allegation, asserting that "the only oxidized zirconium component
implanted in Plaintiff is the femoral component" and the complaint does not allege that that
particular component is defective. ECF No. 20 at 3. However, at this stage of proceedings, it is
not appropriate to contest the accuracy of the allegations.
3
  The complaint provides no details about the recall and does not allege that the particular
prosthesis implanted in the plaintiff was recalled.
                                                    2
         Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 3 of 10




Victims of Agent Orange v. Dow Chem. Co., 517 F.3d 104, 115 (2d Cir. 2008). However,

“threadbare recitals of the elements of a cause of action, supported by mere conclusory statements,

do not suffice” to survive a motion to dismiss. Mastafa v. Chevron Corp., 770 F.3d 170, 177 (2d

Cir. 2014).

III.   DISCUSSION

       The Connecticut Products Liability Act, Conn. Gen. Stat. § 52-572m, et seq., is the

"exclusive remedy for all product liability claims in Connecticut." Greco v. Broan-NuTone LLC,

No. 3:17cv953(SRU), 2020 WL 1044002, at *9 (D. Conn. Mar. 4, 2020). “The statute does not

abolish common law claims in product liability actions, but instead incorporates them into a single

count to simplify pleadings." Collazo v. Nutribullet, 473 F. Supp. 3d 49, 51 (D. Conn. 2020).

"[A]ny sub-claim brought under the CPLA, such as negligence, strict liability, or breach of

warranty, must sufficiently allege all elements that would be required at common law."

Philadelphia Indem. Ins. Co. v. Lennox Indus., Inc., No. 3:18cv217(CSH), 2020 WL 705263, at

*3 (D. Conn. Feb. 12, 2020).

A.     Strict Liability

       Smith & Nephew argues that the complaint should be dismissed because DiBlasi fails to

allege sufficient factual allegations to support his claim that its product is defective. ECF No. 21

at 2 ("He does not plead any facts.")

       "To state a claim based on strict liability, a plaintiff must plausibly allege that the product

designed, manufactured or sold by the defendant was defective and that the defect proximately

caused the plaintiff’s injuries." Philadelphia Indem. Ins. Co., 2020 WL 705263, at *3. “A product

may be defective due to a flaw in the manufacturing process, a design defect or because of

inadequate warnings or instructions." Id. Product liability claims, "whether alleging a design



                                                 3
         Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 4 of 10




defect, manufacturing defect or failure to warn defect, are governed by the [following] elements .

. . : (1) the defendant was engaged in the business of selling the product; (2) the product was in a

defective condition unreasonably dangerous to the consumer or user; (3) the defect caused the

injury for which compensation was sought; (4) the defect existed at the time of the sale; and (5) the

product was expected to and did reach the consumer without substantial change in condition.”

Bifolck v. Philip Morris, Inc., 324 Conn. 402, 434 (2016). "Even under the liberal pleading

standards of Rule 8, a complaint generally must identify a specific problem with the design or

manufacturing of the subject products." Philadelphia Indem. Ins. Co. v. Lennox Indus., Inc., No.

3:18cv217(CSH), 2019 WL 1258918, at *4 (D. Conn. Mar. 18, 2019).

       Design Defect

       "[A] design defect claim is predicated on a product which is otherwise properly

manufactured, but is nonetheless unreasonably dangerous because its attributes can cause an

unexpected injury.” Leonard v. Gen. Motors LLC, No. 3:19cv1682(SRU), 2020 WL 7024906, at

*13 (D. Conn. Nov. 30, 2020) (citation and internal quotation marks omitted). "A product is

defectively designed if: (1) it failed to perform as safely as an ordinary consumer would expect

when used in a reasonably foreseeable manner (the “ordinary consumer expectations” test); or (2)

in the case of complex products, the risk of danger inherent in the design of the product outweighs

its utility (the “modified consumer expectations” test)." Moss v. Wyeth Inc., 872 F. Supp. 2d 162,

166 (D. Conn. 2012).

       Smith & Nephew argues that DiBlasi fails to allege a design defect claim under either the

consumer expectations test or the risk utility test. ECF No. 21 at 2.

       Admittedly, DiBlasi's pleading is sparse. But when the facts alleged are viewed in the light

most favorable to him, he alleges a specific defect - that the patellar component of the defendant's



                                                 4
         Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 5 of 10




knee implant loosened, causing a visible bulge in his knee and pain, and necessitating the removal

of the prosthesis – from which the Court reasonably can infer that the prosthesis "failed to perform

as safely as an ordinary consumer would expect when used in a reasonably foreseeable manner."

Moss, 872 F. Supp. 2d at 166. This is sufficient to state a claim at this stage. See Leonard, 2020

WL 7024906, at *13 (plaintiff's allegations that the vehicle's airbags failed to deploy and the seat

belt failed to prevent him from hitting his head on the steering wheel upon impact "adequately

establish[] that the airbag and seat belt systems failed to perform as safely as a consumer ordinarily

would expect under the consumer expectation test," stating "a colorable design defect claim");

Mals v. Smith & Nephew, Inc., No. 3:19cv1770(VLB), 2020 WL 3270835, at *3 (D. Conn. June

17, 2020) (allegation that the “unicondylar poly insert failed causing an anterior translation of the

plastic prosthesis" sufficiently stated a plausible design defect claim). The motion to dismiss the

design defect claim is denied.

       Failure to Warn

       DiBlasi alleges that Smith & Nephew "failed to warn or instruct that the product in question

was dangerous . . . ." ECF No. 16 at 27(b).

       “Strict liability applies to failure to warn claims where adequate warnings or instructions

were not provided and where the harm suffered would not have occurred had adequate warnings

been given.” Karazin v. Wright Med. Tech., Inc., No. 3:17cv823(JBA), 2018 WL 4398250, at *5

(D. Conn. Sept. 14, 2018).

       Smith & Nephew argues that this claim fails because it is conclusory. ECF No. 13-1 at 9-

10. I agree. The complaint alleges only that the defendant: "knew" its knee joints are "inferior"

but did not warn consumers, ECF No. 16 at ¶ 21; misrepresented the fitness of its knee joints and

failed to warn consumers, ECF No. 16 at ¶ 26; failed to warn Plaintiff that "the products were



                                                  5
         Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 6 of 10




dangerous and subject to instanteous shattering,"4 ECF No. 16 at 27(b); and failed to "disclose …

the dangerous propensities of the product[]." ECF No. 16 at ¶ 27(e). These are all conclusory

assertions. There are no facts alleged as to any warnings Smith & Nephew did provide and how

there were allegedly deficient. See Leonard, 2020 WL 7024906, at *15 (failure to warn claim

insufficient where plaintiff "failed to offer any specific factual allegations concerning the warnings

he did receive and how they were deficient); Philadelphia Indem. Ins. Co., 2019 WL 1258918, at

*3 (failure to warn claim insufficient where plaintiff made only conclusory assertion that defendant

had failed to provide adequate and sufficient warnings regarding blower motor without alleging

whether the motor was accompanied by any warnings or instructions, without alleging the content

of any warnings, and without alleging why the content was inadequate). The motion to dismiss is

granted as to the failure to warn claim.

B.     Negligence

       DiBlasi alleges that Smith & Nephew was negligent because it failed to properly test the

product; designed the product in a defective manner; knew or should have known of the product's

dangerous characteristics yet continued to manufacture it; and used improper materials in the

manufacture of the device. ECF No. 16 at ¶ 27(f).

       "Under Connecticut law, the elements of a cause of action for negligence are duty, breach

of that duty, causation, and actual injury." Philadelphia Indem. Ins. Co., 2020 WL 705263, at *6.

See Lamontagne v. E.I. Du Pont de Nemours & Co., 834 F. Supp. 576, 592 (D. Conn. 1993) (the

requirements applicable to ordinary negligence actions “are also applicable to negligence claims

against product manufacturers” under Connecticut's Product Liability Act).



4
 Smith & Nephew pointed out in its initial motion to dismiss that there are no allegations that the
prosthesis shattered. ECF No. 13-1 at 9. The allegation, however, remains in the amended
complaint that DiBlasi subsequently filed.
                                                  6
         Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 7 of 10




        As to the claim that Smith & Nephew failed to properly test the prosthesis prior to

marketing it, ECF No. 16 at ¶ 27(f), the only allegations concerning testing are that the defendant

was not required to conduct clinical studies but only had to demonstrate that its device was

substantially similar to those already in the market and that the "product goes into a patient's knee

and is not properly tested." ECF No. 16 at ¶¶ 23 - 24. This is insufficient to state a claim. See

Iqbal, 556 U.S. at 678 (A "naked assertion" devoid of “further factual enhancement" is insufficient

to state a claim.)

        DiBlasi's claims that Smith & Nephew negligently failed to properly design and/or properly

manufacture the prosthesis also fall short. "Unlike strict liability, which focuses on the product

itself and finds the manufacturer liable if the product is defective, negligence centers on the

manufacturer’s conduct." Philadelphia Indem. Ins. Co. v. Lennox, 3:18cv217(CSH), 2020 WL

705263, at *6 (D. Conn. Feb. 12, 2020)(internal quotation marks omitted). Although DiBlasi

alleges that Smith & Nephew used oxidized zirconium rather than cobalt or titanium, he stops short

of alleging how this rendered the prosthesis defective. DiBlasi has not alleged sufficient factual

support for an inference that the alleged defective condition of the prosthesis was caused by Smith

& Nephew's negligent acts or omissions.

C.      Breach of Express Warranty

        The complaint also asserts a breach of express warranty claim. ECF No. 16 at ¶ 27(h). "A

plaintiff asserting a claim for breach of express warranty must show: (1) existence of the warranty;

(2) breach of the warranty; and, (3) damages proximately caused by the breach.” Philadelphia

Indem. Ins. Co., 2020 WL 705263, at *7. “An express warranty is created when, among other

things, the seller makes [a]ny affirmation of fact or promise to the buyer which relates to the goods

and becomes part of the basis of the bargain.” Id. (quotation marks and citations omitted). Further,



                                                 7
           Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 8 of 10




“[a]ny description of the goods which is made part of the basis of the bargain creates an express

warranty that the goods shall conform to the description.” Id. (citations omitted).

       DiBlasi alleges that Smith & Nephew breached "express warranties that the products were

safe and effective for [their] intended use." ECF No. 16 at ¶ 27(h). This is conclusory and

insufficient to state a plausible claim for breach of express warranty. See Leonard, 2020 WL

7024906, at *16 (plaintiff's allegation that defendants claimed that the car's airbag and seat belt

system “was safe and would operate and protect” him failed to a state a plausible claim for breach

of express warranty); Philadelphia Indem. Ins. Co., 2020 WL 705263, at *7 (allegation that

defendants “breach[ed] the express and/or implied warranties that the subject [furnace and blower

motor] would be free from defects, merchantable and safe to use for [their] general and intended

purposes” was not enough to state a breach of express warranty claim); Simoneau v. Stryker Corp.,

No. 3:13cv1200(JCH), 2014 WL 1289426, at *14 (D. Conn. Mar. 31, 2014) (dismissing breach of

express warranty claim where "[t]he underlying warranty of safety and effectiveness . . . is not

specifically pled, nor is the identity of the party to whom it was made as part of the basis of the

bargain.")

D.     Implied Breach of Warranty of Merchantability

       DiBlasi alleges that Smith & Nephew "breached an implied warranty of merchantability in

that said products were not of merchantable quality and for its intended purpose." ECF No. 16 at

¶ 27(g).

       To state a claim for breach of the implied warranty of merchantability, "a party must plead

that: 1) a merchant sold the goods; 2) the goods were defective and not merchantable at the time

of sale; 3) injury occurred to the buyer or his property; 4) the injury was caused by the merchant's

defective product; and 5) notice was given to the seller of the claimed breach." Ferry v. Mead



                                                 8
           Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 9 of 10




Johnson & Co., LLC, No. 3:20cv99(SRU), 2021 WL 243119, at *17 (D. Conn. Jan. 25, 2021)

(citation omitted). DiBlasi's claim fails because he has not alleged that he ever notified Smith &

Nephew of the alleged defect. See Gallinari v. Kloth, 148 F. Supp. 3d 202, 215 (D. Conn. 2015)

(dismissing claim for breach of the implied warranty of merchantability when complaint did not

allege that the plaintiff “notified Defendants of any claimed defect in the [product at issue]”) (citing

cases).

E.        Misrepresentation

          DiBlasi asserts a claim of misrepresentation. ECF No. 16 at ¶ 27(d) ("The defendants

mispresented to Plaintiff and the general public that the products in questions were safe for use by

the public.")

          To state a claim for negligent misrepresentation, a plaintiff must establish "(1) that the

defendant made a misrepresentation of fact (2) that the defendant knew or should have known was

false, (3) that the plaintiff reasonably relied on the misrepresentation and thus (4) suffered

pecuniary harm." Ferry, 2021 WL 243119, at *18. Although "[c]ourts disagree about whether the

heightened pleading standard of Rule 9(b) applies to negligent misrepresentation claims[,]""courts

agree that when 'negligent misrepresentation is couched in fraud-like terms of known falsity,' the

heightened fraud pleading standard applies." Id. Here, the complaint alleges that Smith &

Nephew "knew" their knee joints were "inferior" and that some of its products had been subject to

a recall but continued to misrepresent the fitness of its knee joints. ECF No. 16 at ¶¶ 21, 25-26.

Because DiBlasi alleges that Smith & Nephew was aware that its representations were false, I

construe the claim to sound in fraud and subject to the heightened pleading standard of Rule 9(b).

It fails to meet this standard because the complaint does not allege any particular statements,




                                                   9
        Case 3:20-cv-00566-MPS Document 31 Filed 02/17/21 Page 10 of 10




identify a particular speaker, or state the particular time and place of the alleged

misrepresentations.

IV.    CONCLUSION

       For these reasons, Smith & Nephew's motion to dismiss (ECF No. 20) is granted as to the

failure to warn, negligence, warranty, and misrepresentation claims and denied as to the strict

liability design defect claim.

       IT IS SO ORDERED.



                                                   ________/s/___________
                                                   Michael P. Shea, U.S.D.J.
Dated: Hartford, Connecticut
       February 17, 2021




                                              10
